This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 TOMMY SOWARDS and
 3 BARBARA SOWARDS

 4          Plaintiffs-Appellants,

 5 v.                                                                                     NO. 34,373

 6 BIOTRONIK, INC. and
 7 EDWARD TAGUE,,

 8          Defendants-Appellees.


 9 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
10 Douglas R. Driggers, District Judge


11   McGinn, Carpenter, Montoya & Love, PA
12   Randi McGinn
13   Kathy Love
14   Michael Sievers
15   Albuquerque, NM

16 for Appellants

17 Cervantes Law Firm
18 Joseph Cervantes
19 Las Cruces, NM
 1   Holland & Knight, LLP
 2   William F. Gould
 3   Kelly Krystyniak
 4   Washington, D.C.

 5 Modrall, Sperling, Roehl, Harris & Sisk, P.A.
 6 Alex C. Walker
 7 Albuquerque, NM

 8 for Appellee Biotronik, Inc.

 9   Silva & Associates, P.C.
10   Benjamin Silva, Jr.
11   Michael Hughes
12   Albuquerque, NM

13 for Appelle Edward Tague


14                              MEMORANDUM OPINION

15 WECHSLER, Judge.

16   {1}   Plaintiffs filed an appeal following the judgment entered in this case. We

17 proposed to dismiss the appeal for lack of a final, appealable order. In response, the

18 parties have filed a joint memorandum supporting the proposed dismissal. Therefore,

19 for the reasons discussed in the notice of proposed disposition, we dismiss this appeal

20 without prejudice. This Court will retain the record proper for a reasonable period of

21 time for use in any subsequent appeal that might result from this case once a final,

22 appealable order is filed. The parties are hereby ordered to notify the Court



                                              2
1 immediately should the case be resolved in mediation or otherwise, or once the parties

2 are aware that no further appeals will be filed in this case.



3   {2}   IT IS SO ORDERED.


4                                                ________________________________
5                                                JAMES J. WECHSLER, Judge


6 WE CONCUR:


7 ________________________________
8 JONATHAN B. SUTIN, Judge


 9 ________________________________
10 RODERICK T. KENNEDY, Judge




                                             3